Exhibit Cogo Group, Inc. Reports 2009 Third Quarter Results · Q3 Net Revenue: $82.0 million Generally Accepted Accounting Principles (“GAAP”) (a year-on-year increase of 9.7%) · Q3 Net Income attributable to Cogo Group, Inc.:$3.4 million GAAP and$6.7 million Non-GAAP · Q3 EPS Diluted attributable to Cogo Group, Inc.: $0.09 GAAP and $0.18 Non-GAAP (a year-on-year increase of 28.6% Non-GAAP) · Company provides Q4 guidance of $86-88 million in revenue and Non-GAAP EPS Diluted attributable to Cogo Group, Inc. of $0.18-0.19. SHENZHEN, China, November 4, 2009—Cogo Group, Inc. (NASDAQ: COGO), a leading provider of customized design solutions for the technology manufacturing sector in China, today announced unaudited financial results for its third quarter of 2009. The Company posted quarterly revenue of $82.0 million, up 9.7% year-over-year, compared to $74.8 million reported in the third quarter of 2008. Net income attributable to Cogo Group, Inc. for the third quarter of 2009 was $3.4 million, up 144.2% from $1.4 million in the same period last year, with Non-GAAP net income attributable to Cogo Group, Inc. of $6.7 million, up 24.5% over the same period last year.Earnings per share (“EPS”) Diluted attributable to Cogo Group, Inc. on a U.S. GAAP basis was $0.09. Non-GAAP EPS Diluted attributable to Cogo Group, Inc. (which excludes share-based compensation expense and acquisition related costs, net including amortization, impairment and extraordinary gain of intangible assets, related deferred taxation and impairment loss of goodwill) was $0.18, up 28.6% from the third quarter of 2008. Key Financial Indicators (all numbers in USD thousands, except Earnings per share data) Q3 2009(1) Q3 2008(1) Percent Change Net Revenue $82,042 $74,794 9.7% Cost of Sales $70,201 $64,453 8.9% Gross Profit $11,841 $10,341 14.5% Net Operating Expenses $9,206 $10,200 (9.7%) Income from Operations $2,635 $141 1768.8% Net Income Attributable to Cogo Group, Inc.(2) $3,363 $1,377 144.2% EPS Diluted Attributable to Cogo Group, Inc. $0.09 $0.04 125.0% Non-GAAP EPS Diluted attributable to Cogo Group, Inc.(2) $0.18 $0.14 28.6% (1) The US dollar amounts are calculated based on the conversion rate of US $1 to RMB 6.8262 as of September 30, 2009, US $1 to RMB 6.7899 as of September 30, 2008. (2) Included in the Q3 2009 net income attributable to Cogo Group, Inc. was an amount of $2.2 million in respect of share-based compensation expense in accordance with Accounting Standards Codification (“ASC”) 718, Compensation - Stock Compensation and $1.1 million, net acquisition related costs including amortization, impairment and extraordinary gain of intangible assets and related deferred taxation. Non-GAAP net income attributable to Cogo Group, Inc., excluding the effects of share-based compensation expense and acquisition related costs, was $6.7 million or $0.18 Non-GAAP EPS Diluted attributable to Cogo Group, Inc. Included in the Q3 2008 net income was an amount of $1.5 million for share-based compensation expense and $2.5 million acquisition related costs (including amortization, impairment and extraordinary gain of intangible assets and related deferred taxation). Recent Developments In September, the Company announced a series of design wins within multiple Smartphone and Smartbook products on both Windows Mobile and Android platforms.
